—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered February 17, 1994, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited the right to claim that the prosecution was not ready for trial within the statutory time limits imposed by CPL 30.30 (see, People v O’Brien, 56 NY2d 1009, 1010; People v Tavares, 191 AD2d 524). Moreover, considering the relevant factors (see, People v Taranovich, 37 NY2d 442, 445), the defendant was not deprived of his constitutional right to a speedy trial (see, People v Philip, 205 AD2d 714; People v Penna, 203 AD2d 392; People v Calamese, 150 AD2d 474).
The sentence imposed, which was the minimum possible sentence under the circumstances (see, Penal Law § 70.06 [3] [d]; § 220.31), was not excessive (see, People v Kazepis, 101 AD2d 816). Balletta, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.